DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received November 12, 2021.  Claim 2 has been canceled. Claims 1-2 and 10-11 have been amended.  No new claims have been added.  Therefore, claims 1-18 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendments/Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that under step 2A prong 1, the claimed subject matter is not directed toward an abstract idea.  Specifically applicant makes the conclusory statement that the claimed subject matter is not directed the abstract 
In the remarks applicant argues that under step 2A prong 2, the amended claims integrate the exception into a practical application because the limitations recite improvements to the technical field of data processing.  Applicant points to the limitation “extracting” data form unstructured dataset, “generating” structured data from extracted data and “determining” an outcome in real time using machine learning and the structured dataset- which enables the realtime processing of data from various data sources with different formats.  The examiner disagrees that this process is an improvement in the field of data processing.  This process is well understood, routine and conventional in the realm of data management and organization. As evidence the examiner provides-US Pub No. 2021/0168105 A1 by Liebherr (para 0070); US Patent No. 10,986,154 B2 by Hertz et al –Claim 15; US Patent No. 10,887,415 B1 by Manson et al-Col 6 lines 3-16; US Pub No. 2016/0381290 A1 by Parnaby et al- para 0080, US Pub. No. 2015/0370871 A1 by Bender – para 0003 wherein the background the publication acknowledges such processes are “typical”.   Accordingly the examiner is not persuaded that extracting unstructured data from different data sources and generating structured data from into an applicable format for use is an improvement to the technical field of data processing.  Furthermore, according to MPEP 2106.05 (g)&(h), for data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception.  The rejection is maintained. 
In the remarks applicant points out that well understood, routine and conventional analysis is determined under step 2B not step 2A prong 2 analysis.  Applicant points out that the use of generic technology or limitations which include conventional elements are still patent eligible when integrates an exception into a practical application.  The examiner disagrees.  As discussed above, mere data manipulation has been found in the analysis of step 2A prong 2 without significantly more to be ineligible.  The evidence above shows that the concept argued above as the improvement to technology is a process that is conventional.   Processes that are well understood cannot be considered an improvement to technology in step 2A prong 2 analysis when considering the processes claimed for manipulating data.  The specification does not provide details on a specific process for the data manipulation beyond high level functions with expected results.  The rejection is maintained.
In the remarks applicant argues that the amended claimed subject matter when considered as a whole provides structure and practically applies the judicial exception because the additional elements disclose improvements to the technical field of data 
[0006]... receiving, via a graphical user interface, at least one order relating to a request to transact in at least one first debt instrument from at least one party; extracting information relating to the at least one first debt instrument from the at least one order; determining, by using at least one curating model and the extracted information, at least one counterparty relating to a potential participant for the at least one order in at least one counterparty database; and transmitting, via a communication network, the at least one order to the at least one counterparty...

[0015]... receive, via a graphical user interface, at least one order relating to a request to transact in at least one first debt instrument from at least one party; extract information relating to the at least one first debt instrument from the at least one order; determine, by using at least one curating model and the extracted information, at least one counterparty relating to a potential participant for the at least one order in at least one counterparty database; and transmit, via a communication network, the at least one order to the at least one counterparty.

[0072]... information relating to the first debt instrument may be extracted directly from unstructured order data formats as well as extracted from preprocessed, structured order data formats. For example, the information may be extracted from data formats of various electronic trading platforms with numerous, different communication standards for broad compatibility. The information may be computer-readable codes and program codes such as, for example, Hyper Text Markup Language (HTML), Extensible Markup Language (XML), and Javascript. The information may be processed and stored as optical computer-readable codes such as, for example, one dimensional bar codes and matrix barcodes. In another exemplary embodiment, the information may be human-readable alphanumeric text.


Please note that para 0006 and 0015 of the specification merely use technology to implement the order transaction by using generic computer functions within a generic computer environment.  Technology or a specific technical process is not the focus of the claim limitations or specification.  In para 0072 of the specification, the disclosure 
In the remarks the remarks applicant argues that the enabling of a broker of a debt instrument to process an electronic trade in real time from different platforms provides the patent eligibility of the claim limitations.  Applicant is repeating arguments above. With respect to the “real time” emphasized by the applicant.  Real time is simply the actual time to perform the action or the event occurs.  Computers receive and process data within milliseconds.  Accordingly computer processes inherently occur in real time.  The claim limitations do not improve upon the inherent features of using computers to receive, extract and translate data.  The rejection is maintained. 
In the remarks applicant argues the inventive concept of the application is to solve technical problems associated with realtime processing of incompatible data as set forth in the amended claims which provide a specific process and additional elements including extraction data process that can retrieve data form unstructured data set.  The amended claims cover a particular process for achieving a desired outcome as opposed to merely confining a sales activity in a technical environment.  The examiner respectfully disagrees.  According to the specification, the focus of the invention is to process transaction order request between parties on an electronic trading platform (see para 0005-0006).  Para 0072 of the specification makes clear that the formatting of unstructured information “may be extracted from data formats of various trading platforms...with numerous different communication standards for broad compatibility” recited a plurality of technical means to perform the data formatting.   The specification makes clear that the processing of incompatible data is not the focus of the invention.  
In the remarks applicant argues that the extracting of relevant information from unstructured data to generate usable data by a machine learning module to determine a counterparty is not insignificant.  The technical process because of the machine learning module would not be able to process the unstructured data set as the model would not be able to process the unstructured data and therefore, the claimed subject matter solves a problem rooted in technology.  The examiner respectfully disagrees.  This is a process known in the arts.  As evidence the examiner provides:
US Pub No. 2020/0285989 A1 by Jalalibarsari para 0056, para 0058, para 0060; US Pub No. 2019/0266243 A1 by Farooq et al- para 0026;  US Patent No. 10,327,697 B1 by Stein et al –Col 18 lines 39-Col 19 lines 1-18; US Pub No. 2018/0349849 A1 by Jones – para 0032-0033; US Pub No. 2019/0182103 A1 by Pignataro et al – para 0022; FIG. 2.   
Accordingly the process of translating extracted data for use in an analysis algorithm is well known and understood. 
The specification discloses:
[0012] In accordance with an exemplary embodiment, the updating may comprise implementing at least one machine learning technique.

[0021] In accordance with an exemplary embodiment, the processor may further be configured to implement at least one machine learning technique to update the at least one curating model

[0075] In another exemplary embodiment, the curating model may include any of various training models such as, for example, a machine learning model which may be automatically generated 


Please note the specification merely apply a machine learning algorithm to update data and that the model may be any known application of use without any modification to the model itself once implemented.  The translating of the data is not part of the machine learning process but rather merely the manipulation of the data for storage or use.  See response above in preceding argument and cited paragraphs of the specification with respect to the extraction process.  The examiner is not persuaded that the technical process of extracting/formatting data and then loading the data into a machine learning module is a technical problem solved by the claimed invention. 
In the remarks applicant repeats argument above that the extracting of unstructured data, to generate structure data usable by machine learning model to determine counterparty is not an insignificant execution of the claimed method because machine learning models would not be able to process unstructured data sets.  With respect to the machine learning and the structured data translation see response above.  With respect to the argument that machine learning models cannot process unstructured data sets.  The examiner provides evidence that raw/unstructured data can be processed by machine learning models:
US Pub. No. 2020/0349468 A1 by Arya et al- para 0114;  US Pub No. 2019/0268356 A1 by Krauz (para 0247); US Pub No. 2019/0199759 A1 by Anderson et al para 0077; US 
Accordingly the examiner based on the evidence is not persuaded that machine learning algorithms are unable to process and analyze raw/unstructured data.   The rejection is maintained. 
In the remarks applicant argues that the use of machine learning in the claimed language and specification pointing to para 0075 is not trivial as the specification discloses a plurality of machine learning means.  The examiner respectfully disagrees.  The specification does not recite any particular machine learning process but instead states the model can be used to update data.  Para 0075 does not disclose any process as it relate to the claimed limitations, the inventive concept or any machine learning process where the algorithm changes over time.  Rather para 0075 merely lists different machine learning algorithm types without application.  Applicant’s argument is not persuasive. 
In the remarks applicant argues that under step 2B, the claimed subject matter is patent eligible.  Specifically applicant repeats arguments above with respect to the limitations “extracting”, “generating”, “determining outcome” and “generating virtual room” as a combination go beyond generically linking the abstract idea to a technical environment.  The examiner respectfully disagrees.  As discussed above processing data prior to analyzing the data with a computer model is well known and understood.  Furthermore the use of virtual rooms as discussed in the previous Office Action is a common form of business communication at the time of the invention.  Applicant’s argument is not persuasive.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
In the remarks applicant recites the limitations arguing the prior art references fail to teach “receiving, by the at least one processor via a graphical user interface, at least one order in an unstructured data set that relates to a request to transact in at least one first debt instrument from at least one party”, the examiner respectfully disagrees.  The prior art Bonig explicitly teaches para 0024 wherein the prior art provides examples of unstructured data received; para 0025, para 0028, para 0031 wherein the prior art teaches data system receiving orders/messages; para 0044, para 0050 wherein the prior art teaches different data feed had different formats.  The rejection is maintained. 
In the remarks applicant argues the prior art references fail to teach “extracting, by the at least one processor, information relating to the at least one first debt instrument directly from the unstructured data set of the at least one order, the information including a first data that relates to creditworthiness of the least one party and a second data that relates to an investment portfolio of the at least one party”, the examiner respectfully disagrees.  The prior art Bonig explicitly teaches “para 0029 processing system matching request messages against discrete values from other data request messages and para 0031 access data structures storing information to determine is orders/messages match, para 0034-0035, para 0065-0066 “extracts message and determines characteristic of request message and sends to match engine”, para 0090 orders received and extracted from messages; para 0091 identify and extract content of messages.  The prior art Wallman teaches in at least page 25 lines 3-30 wherein the 
In the remarks with respect to claim 2, applicant argues that the prior art references fail to teach “assigning, by the at least one processor using the at least one curating model, a score to each of the at least one response based on the at least one transaction parameter and a predetermined criterion, the predetermined criterion corresponding to a transaction fee structure and a market pricing structure”, the examiner respectfully disagrees.  The prior art Bonig explicitly teaches defining/assigning risk thresholds (see para 0089),  calculating scores indicative of quality value based on order characteristics defined where the scoring or grading of characteristics provide priority determination (para 0150-0151);   and price threshold defined (para 0195); para 0248 wherein the prior art teaches messages define priorities.  Accordingly the prior art Bonig teaches the claim limitations.
In the remarks applicant argues with respect to claim 2, that the prior art references fail to teach “displaying, by the at least one processor via a graphical user interface based on the corresponding score, the at least one response together with the corresponding at least one counterparty”.  The examiner respectfully disagrees.  The prior Bonig explicitly teaches scoring characteristics of order to provide priority where the user defines the priorities.  The prior art Wallman teaches that the orders can be ranked according to the parameter of best price in the display.  Ranking is analogous to a scoring system as both are a numeric scale applied to different objects of a trade . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-9:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to receiving an order to transact, extracting information, generating structured dataset, determining at least one counterparty relating to potential participant, transmitting the order, generating a virtual room corresponding to grouping counterparties with shared characteristic and displaying the virtual room.  The claimed limitations which under its broadest reasonable 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a method using a graphical user interface to perform the step of (1) receiving information – an insignificant extra solution activity of gathering data.  (2) Using a processor to perform the steps of extracting information – insignificant extra solution activity of gathering data; (3) generating structured data from extracted unstructured data- directed toward data manipulation (4) determining a counterparty relating to a potential participant for the order- a common business practice and (5) using a communication network to transmit an order- insignificant extra solution activity. (6) generating a virtual room corresponding to grouping of counterparties with similar characteristic –a common business practice of using communication technology between parties of a transaction event (6) displaying the virtual room-insignificant extra solution activity of outputting data.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at each step of the process is purely in terms of results desired and devoid of implementation of details.  The processor, graphical user interface, virtual room and communication network are merely tools to apply the abstract idea.   Technology is not integral to the process as the claimed subject matter is so high level 
When considered as a combination of parts, the combination is not to perform a process indicative of patent eligibility but rather to perform the abstract idea.  For example the combination of limitations (1)-(2) and (3) is directed toward gathering data for use and manipulating data gathered for analysis.  The combination of limitations (1)-(3) and (4) determining counterparty using data gathered and organized- directed toward a common business practice of analyzing business data for a transaction.  The combination of limitations (1)-(4) and (5) transmitting order to counterparty (6) generating virtual room corresponding to counterparties and (7) displaying virtual room is directed toward using communication tools with the associated transaction.  The “generating of a virtual room” function is high level without any details related to a specific technical process but instead merely states a function with an expected result.  The specification is equally silent (see para 0079) and makes clear that the virtual room is no more than a means to display response and information relating to counterparties using GUI processes.   For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter as a whole is directed toward determining a participant for an order and transmitting that order and displaying corresponding counterparties with similar characteristics in a GUI environment a common business practice. 
The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea includes a processor via a graphical user interface to receive data, a processor to extract data and determine a participant and a processor via a communication network to transmit an order. 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a graphical user interface for receiving data.  The processor used for extracting data and determining a participant.  The use of a processor via a communication network to transmit an order---are some of the most basic functions of a computer elements.  Receiving data using a graphical user interface is the most common use of an interface and transmitting data is the purpose of See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “receiving”, “extracting,” “determining” and “transmitting” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. 
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. 
Evidence that the data manipulation claimed is well known and understood 
US Pub No. 2021/0168105 A1 by Liebherr (para 0070); US Patent No. 10,986,154 B2 by Hertz et al –Claim 15; US Patent No. 10,887,415 B1 by Manson et al-Col 6 lines 3-16; US Pub No. 2016/0381290 A1 by Parnaby et al- para 0080, US Pub. No. 2015/0370871 A1 by Bender – para 0003
And structuring/processing data prior to analyzing the data using a machine model is well-understood.
US Pub No. 2020/0285989 A1 by Jalalibarsari para 0056, para 0058, para 0060; US Pub No. 2019/0266243 A1 by Farooq et al- para 0026;  US Patent No. 10,327,697 B1 by Stein et al –Col 18 lines 39-Col 19 lines 1-18; US Pub No. 2018/0349849 A1 by Jones – para 0032-0033; US Pub No. 2019/0182103 A1 by Pignataro et al – para 0022; FIG. 2.   
The specification makes clear that the processes performed by be performed by any computer elements capable of performing the process (see para 0033, para 0034).  The specification further states that the computer elements may perform any methods computer-based functions in any combination.  The specification is silent with respect to graphical user interface may include a selectable display option for arranging the list. The list may be an ascending or descending display of the response and information relating to the corresponding counterparty. In another exemplary embodiment, the list may be a digital space such as, for example, a virtual room, accessible from the graphical user interface by the party, containing a plurality of counterparties with similar characteristics”.  The “virtual room” as specified in the specification is simply a GUI for displaying counterparties for transaction activity.   The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-9 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claims 2 is directed toward receiving, assigning a score to each response and displaying the result is well understood and conventional –See Electric Power Group.  Dependent claim 3 merely limits the data content displayed.  Dependent claim 4 is directed toward receiving data and initiating a transaction which is a common business practice.  Dependent claim 5 is directed toward insignificant extra solution activity of displaying data.  Dependent claim 6 is directed toward collecting and storing data an insignificant extra solution activity and updating the model using the market data.  The claim fails to provide any technical process for updating the model and therefore can be broadly interpreted as updating the 
In reference to Claims 10-18:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a device, as in independent Claim 10 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Device claim 10 functions and inventive concept corresponds to Method claim 1.  Therefore, claim 10 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward market activity previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include:
a display screen (see para 0037 where the specification states that the display may be any type of display well known in the art); 
a processor (see para 0035 where the specification states that the processor can be a general purpose processor); 
a memory (see para 36 where the specification states the memory can be any one of a plurality of types of memories capable of performing the functions) ; and
a communication interface coupled to each of the processor, the memory, and the display screen (para 0015, the specification discloses the communication interface 
The specification makes clear that the processes performed by be performed by any computer elements capable of performing the process (see para 0033, para 0034).  The specification further states that the computer elements may perform any methods computer-based functions in any combination. The device to perform operations that correspond to the steps of claim 1.  Therefore, claim 10 has been analyzed and rejected as previously discussed with respect to claim 1.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 11-18 these dependent claim have also been reviewed with the same analysis as independent claim 10. Dependent claim 11 corresponds to claim 2; dependent claim 12 corresponds to claim 3; dependent claim 13 corresponds to claim 4; dependent claim 14 corresponds to claim 5; dependent claim 15 corresponds to 6; dependent claim 16 corresponds to claim 7; dependent claim 17 corresponds to claim 8; dependent claim 9 corresponds to claim 18.  Therefore, dependent claims 11-17 have been analyzed and rejected as previously discussed with respect to the corresponding claims 2-9. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 10.  Where all claims are directed to the same abstract idea, “addressing each 
Claim Interpretation
Claims 1 and 10 recite the limitation “generat[ing] …at least one virtual room”, in light of the specification the examiner is interpreting the “generating” function to be equivalent to “displaying”, this is because although the specification does not disclose “generating” a virtual room, the specification does disclose “displaying” functions related to virtual room display using GUI for the display.  Since “generating” and “displaying” at a high level of interpretation are analogous the examiner is interpreting the term “generating” broadly.
[0079] At step S504, the response together with information relating to the corresponding counterparty may be displayed on a graphical user interface for the party. In another exemplary embodiment, the response and information relating to the corresponding counterparty may be displayed in a list on the graphical user interface based on the transaction parameter. The graphical user interface may include a selectable display option for arranging the list. The list may be an ascending or descending display of the response and information relating to the corresponding counterparty. In another exemplary embodiment, the list may be a digital space such as, for example, a virtual room, accessible from the graphical user interface by the party, containing a plurality of counterparties with similar characteristics.

The common meaning of unstructured data and structured data:
Unstructured data comes from social media platforms, repositories such as SharePoint, location services, applications such as Microsoft Word, communications via instant messaging tools, email and audio files to name a few.
Human generated unstructured data includes text files such as Word documents, emails, instant messages, audio and video files, social media posts and messages, digital photos and information found in productivity applications such as Microsoft Teams.
Machine generated unstructured data can be satellite imagery, traffic video footage, scientific data such as seismic activity or weather data, digital surveillance, recorded phone calls (which can be human generated also), radar and sonar data.

What is Structured Data?

Examples of common relational databases include airline reservation systems, enterprise resource planning systems, finance and payroll systems, inventory management systems and customer relationship management (CRM) systems. Some relational databases, such as CRM systems, do store or point to unstructured data, however this information is not as easily searchable as the information doesn’t fit traditional database queries.

See article Structured vs. Unstructured data – What’s the different: by McDermid
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 9; Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0268482 A1 by Bonig (Bonig), and further in view of  WO 9946658 A2 by Wallman (Wallman)
In reference to Claim 1:
Bonig teaches:
(Currently Amended) A method for processing orders on an electronic trading platform, the method being implemented by at least one processor ((Bonig) in at least para 0026, para 0028-0029), the method comprising:
receiving, by the at least one processor via a graphical user interface, at least one order is an unstructured data set that relates to a request to transact in at least one first debt instrument from at least one party ((Bonig) in at least FIG. 17; Abstract; para 0024 wherein the prior art provides examples of unstructured data received; para 0025, para 0028, para 0031 wherein the prior art teaches data system receiving orders/messages; para 0044, para 0050 wherein the prior art teaches different data feed had different formats; para 0129);
extracting, by the at least one processor, information relating to the at least one first debt instrument directly from the unstructured data set of 
generating, by the at least one processor, a structured data set based on the extracted information ((Bonig) in at least para 0002 wherein the prior art teaches the processing system processing each messages is well known, para 0032 wherein the prior art teaches compressing data using smaller number of request messages, para 0034- 0035 wherein the prior art teaches processing data item or objects of inbound messages; para 0050-0054, para 0068, para 0127, para 0148);
determining, by the at least one processor using at least one curating model and the structured data set, at least one counterparty relating to a potential participant for the at least one order in at least one counterparty database ((Bonig) in at least para 0034-0035, para 0053-0054, para 0127, para 0134, para 0136, para 0138, para 0148-0151)
 transmitting, by the at least one processor via a communication network, the at least one order to the at least one counterparty ((Bonig) in at least para 0047, para 0060-0061, para 0071)
Bonig does not explicitly teach:
… information relating to the at least one first debt instrument from the at least one order, the information including first data that relates to creditworthiness of the least one party and a second data that relates to an investment portfolio of the at least one party
generating, by the at least one processor, at least one virtual room, each of the at least one virtual room corresponding to a grouping of the at least one counterparty that is based on a shared characteristic; and
displaying, by the at least one processor via the graphical user interface, the generated at least one virtual room for the at least one party.
Wallman teaches: 
receiving, by the at least one processor via a graphical user interface, at least one order ...data set that relates to a request to transact in at least one first debt instrument from at least one party ((Wallman) in at least page 17 lines 23-32, page 18 lines 27-30, page 33lines 18-30);
extracting, by the at least one processor, information relating to the at least one first debt instrument directly from the ...data set of the at least one order, the information including first data that relates to creditworthiness of the least one party and a second data that relates to an investment portfolio of the at least one party ((Wallman) in at least FIG. 5; page 16 lines 3-6, page 17 lines 9-25, page 25 lines 3-30 wherein the prior art teaches the system can provide infinity groups related to investor portfolio and risk levels, page 22 lines 31-page 23 lines 1-8, page 25 lines 23-30, page 39 lines 6-13, page 42 lines 13-22, page 71 lines 10-19 wherein the prior art teaches obtaining preferences for portfolio characteristics to describe and selecting items to be transacted, page lines 10-17);…
generating, by the at least one processor, at least one virtual room, each of the at least one virtual room corresponding to a grouping of the at least one counterparty that is based on a shared characteristic ((Wallman) in at least page 53 lines 8-24, page 60 lines 28-page 61 lines 1-15 wherein the prior art teaches “When an investor desires to enter an affinity group or to see screens based on group or investor characteristics or do collaborative investing, the investor accesses, via a PC or from a server a series of affinity group selection criteria 166. Such criteria might be profession, annual family earnings, education level, geographic area, and other demographic characteristics.”); and
displaying, by the at least one processor via the graphical user interface, the generated at least one virtual room for the at least one party. ((Wallman) in at least page 53 lines 8-24, page 60 lines 28-page 61 lines 1-15)
Both Bonig and Wallman are directed toward trading methods using computer tools. Wallman teaches the motivation of determining affinity groups for trade in order to target market for groups of securities and teaches the motivation of the system obtaining/extracting portfolio associated data and risk/credit in order to determine suggestions for asset allocation in trades.  Wallman further teaches the motivation of virtual/chat room displays in order to allow the investor to enter an affinity group or see screens for collaborate investing and to engage in discussion with selected companies through the chat screen.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the display functions of Bonig to include chat rooms and targeted groups for interaction and to modify the data obtained for analysis of Wallman since Wallman teaches the motivation of determining affinity groups for trade in order to target market for groups of securities and teaches the motivation of the system obtaining/extracting portfolio associated data and risk/credit in order to determine suggestions for asset allocation in trades.  Wallman further teaches the motivation of virtual/chat room displays in order to allow the investor to enter an .  
In reference to Claim 9:
The combination of Bonig and Wallman discloses the limitations of independent claim 1.  Bonig further discloses the limitations of dependent claim 1:
(Original) The method of claim 1 (see rejection of claim 1 above), 
wherein the at least one order includes at least one of a request for quote (RFQ) and an indication of interest (IOI). ((Bonig) in at least para 0128)
In reference to Claim 10:
The combination of Bonig and Wallman discloses the limitations of independent claim 10.  
(Currently Amended) The computing device of claim 10 functional processes correspond to the method steps of method claim 1.  The additional limitations recited in claim 10 that go beyond the limitations of claim 1 include the computing device configured to implement an execution of the method that correspond to claim 1 include the structure of the device comprising:
a display screen ((Bonig) in at least para 0111-0112, para 0114); 
a processor ((Bonig) in at least para 0026, para 0032, para 0035, para 0099); 
a memory ((Bonig) in at least para 0066, para 0116, para 0123); and
a communication interface coupled to each of the processor, the memory, and the display screen ((Bonig) in at least para 0032-0034, para 0100-0101, para 0123).
Wherein the processor is configured to perform the steps corresponding to method 1. 
Therefore, claim 10 has been analyzed and rejected as previously discussed with respect to claim 1. 

In reference to Claim 18:
The combination of Bonig and Wallman discloses the limitations of independent claim 10.  Bonig further discloses the limitations of dependent claim 18.
Device claim 18 corresponds to method claim 9.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 9

Claim 2-5 of claim 1 above and device claims 11-14 of claim 10 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0268482 A1 by Bonig (Bonig), in view of WO 9946658 A2 by Wallman (Wallman) as applied to claim 1 above, and further in view of  US Patent No. 7,536,335 B1 by Weston et al (Weston)
In reference to Claim 2:
Bonig teaches:
(Currently Amended) The method of claim 1 (see rejection of claim 1 above), further comprising:
receiving, by the at least one processor via the communication network, at least one response relating to the at least one order from the at least one counterparty, the 
assigning, by the at least one processor using the at least one curating model, a score to each of the at least one response based on the at least one transaction parameter and a predetermined criterion, the predetermined criterion corresponding to a transaction fee structure and a market pricing structure ((Bonig) in at least para 0089,  para 0149, para 0151, para 0170, para 0173-0177, para 0195, para 0205, para 0248 wherein the prior art teaches messages define priorities, para 0256, para 0291, para 0294, para 0366); and
displaying, by the at least one processor via a graphical user interface based on the corresponding score, the at least one response ...((Bonig) in at least para 0105, para 0111-0112, para 0234-0235)
Bonig does not explicitly teach:
displaying, by the at least one processor via a graphical user interface, the at least one response together with the corresponding at least one counterparty.
Weston teaches:
receiving, by the at least one processor via the communication network, at least one response relating to the at least one order from the at least one counterparty, the at least one response including at least one transaction parameter ((Weston) in at least Col 12 lines 5-57)
displaying, by the at least one processor via a graphical user interface, ...the at least one response together with the corresponding at least one counterparty ((Weston) in at least FIG. 15; Col 11 lines 15-44, Col 12 lines 5-57)
‘Both Bonig and Weston are directed toward trading system where trades are negotiated and teach display capabilities.  Weston teaches the motivation of a display showing the response of the counterparty so the user can view the status of the negotiations and see the changes in the parameters negotiated and displaying the order data based on a ranking parameter in order to display best.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data displayed of Bonig to include the negotiation details as taught by Weston since Weston teaches the motivation of a display showing the response of the counterparty so the user can view the status of the negotiations and see the changes in the parameters negotiated and displaying order data based on a ranking parameter is order to display best.
In reference to Claim 3:
The combination of Bonig, Wallman and Weston discloses the limitations of dependent claim 2.  Bonig further discloses the limitations of dependent claim 3 
(Original) The method of claim 2 (see rejection of claim 2 above), 
Bonig does not explicitly teach:
wherein the at least one response and the corresponding at least one counterparty is displayed in at least one list on the graphical user interface based on the at least 
Weston teaches:
wherein the at least one response and the corresponding at least one counterparty is displayed in at least one list on the graphical user interface based on the at least one transaction parameter, the graphical user interface including at least one selectable display option for arranging the list.((Weston) in at least FIG. 17; FIG. 18-25, Col 8 lines 52-63, Col 14 lines 5-52), 
Both Bonig and Weston are directed toward trading system where trades are negotiated and teach display capabilities.  Weston teaches the motivation of listing responses in negotiation in order to provide to the user all responses to the user request.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the data displayed of Bonig to include listings of parameters and options of negotiation as taught by Weston since Weston teaches the motivation of listing responses in negotiation in order to provide to the user all responses to the user request.
In reference to Claim 4:
The combination of Bonig, Wallman and Weston discloses the limitations of dependent claim 2.  Bonig further discloses the limitations of dependent claim 4 
(Original) The method of claim 2 (see rejection of claim 2 above), further comprising:
Bonig does not explicitly teach:
receiving, by the at least one processor via the graphical user interface from the at least one party, at least one indication relating to an acceptance of at least one of the at least one response;
initiating, by the at least one processor for the at least one party, at least one first transaction relating to the at least one order according to the at least one transaction parameter corresponding to the indicated at least one response; and
initiating, by the at least one processor for the at least one counterparty, at least one second transaction relating to the at least one order according to the at least one transaction parameter corresponding to the indicated at least one response.
Weston teaches:
receiving, by the at least one processor via the graphical user interface from the at least one party, at least one indication relating to an acceptance of at least one of the at least one response ((Weston) in at least Col 12 lines 11-23, ;
initiating, by the at least one processor for the at least one party, at least one first transaction relating to the at least one order according to the at least one transaction parameter corresponding to the indicated at least one response ((Weston) in at least Col 12 lines 25-40, 48-Col 13 lines 1-2); and
initiating, by the at least one processor for the at least one counterparty, at least one second transaction relating to the at least one order according to the at least one transaction parameter corresponding to the indicated at least one response ((Weston) in at least FIG. 15;  Col 8 lines 52-64, Col 12 lines 3-31, Col 15 lines 4-32)
With respect to the “initiating ...at least second transaction step”, according to MPEP 2144.04 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Accordingly the “initiating ...at least second transaction step” has no patentable significance. 
Both Bonig and Weston are directed toward trading system where trades are negotiated and teach display capabilities.  Weston teaches the motivation of initiating negotiation in order to provide to the user a means to accept offers by changing parameters.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the interface functions of Bonig to include initiating negotiation as taught by Weston since Weston teaches the motivation of initiating negotiation in order to provide to the user a means to accept offers by changing parameters.
In reference to Claim 5:
The combination of Bonig, Wallman and Weston discloses the limitations of dependent claim 4.  Bonig further discloses the limitations of dependent claim 5
(Original) The method of claim 4 (see rejection of claim 4 above), 
wherein at least one notification is displayed on the graphical user interface when the at least one first transaction is initiated and when the at least one second transaction is initiated.((Bonig) in at least para 0025-0026, para 0028, para 0242, para 0260, para 0262, para 0285, para 0297-0298, para 0325, para 0328, para 0335)
In reference to Claim 11:
The combination of Bonig, Wallman and Weston discloses the limitations of dependent claim 11
Device claim 11 corresponds to method claim 2.  Therefore, claim 11 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 12:
The combination of Bonig, Wallman and Weston discloses the limitations of dependent claim 11.  Bonig further discloses the limitations of dependent claim 12
Device claim 12 corresponds to method claim 3.  Therefore, claim 12 has been analyzed and rejected as previously discussed with respect to claim 3
In reference to Claim 13:
The combination of Bonig, Wallman and Weston discloses the limitations of dependent claim 11.  Bonig further discloses the limitations of dependent claim 13
Device claim 13 corresponds to method claim 4.  Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to Claim 14:
The combination of Bonig, Wallman and Weston discloses the limitations of dependent claim 13.  Bonig further discloses the limitations of dependent claim 14
Device claim 14 corresponds to method claim 5.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect to claim 5
Claim 6-8 of claim 1 above and device Claims 15-17 of claim 10 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0268482 A1 by Bonig (Bonig), in view of WO 9946658 A2 by Wallman (Wallman) and further in view of  US Pub No. 2019/0102838 A1 by Ginis (Ginis)
In reference to Claim 6:
The combination of Bonig and Wallman discloses the limitations of independent claim 1.  Bonig further discloses the limitations of dependent claim 6
(Original) The method of claim 1 (see rejection of claim 1 above), the method further comprising:
collecting, by the at least one processor, market data for each of a plurality of debt instruments, the market data including at least one of price information and trade history information ((Bonig) in at least para 0031, para 0039, para 0088, para 0096, para 0144, para 0154);
storing, by the at least one processor, the market data together with each of the corresponding plurality of debt instruments in a market data repository ((Bonig) in at least para 0031-0032, para 0040, para 0068, para 0070, para 0087, para 0094, para 0117, para 0121); and
Bonig does not explicitly teach:
updating, by the at least one processor, the at least one curating model using the market data.
Ginis teaches:
updating, by the at least one processor, the at least one curating model using the market data.((Ginis) in at least para 0050, para 0053)
Both Bonig and Ginis are directed toward a trading environment using trading model algorithms for bid matching.  Ginis teaches the motivation of a machine learning algorithm so that as market data impacts the market the learning engine can update the model with new information continuously to provide the matching engine with the best possible matching parameters. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify trading model of Bonig to include a machine learning model of Ginis since Ginis teaches the motivation of a machine learning algorithm so that as market data impacts the market the learning engine can update the model with new information continuously to provide the matching engine with the best possible matching parameters.
In reference to Claim 7:
The combination of Bonig, Wallman and Ginis discloses the limitations of dependent claim 6.  Bonig further discloses the limitations of dependent claim 7
(Original) The method of claim 6 (see rejection of claim 6 above), 
Bonig does not explicitly teach:
wherein the updating comprises implementing at least one machine learning technique.
Ginis teaches:
wherein the updating comprises implementing at least one machine learning technique.((Ginis) in at least para 0050, para 0053)
Both Bonig and Ginis are directed toward a trading environment using trading model algorithms for bid matching.  Ginis teaches the motivation of a machine learning algorithm so that as market data impacts the market the learning engine can update the model with new information continuously to provide the matching engine with the best possible matching parameters. It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify trading model of Bonig to include a machine learning model of Ginis since Ginis teaches the motivation of a machine learning algorithm so that as market data impacts the market the learning engine can update the model with new information continuously to provide the matching engine with the best possible matching parameters.
In reference to Claim 8:
The combination of Bonig, Wallman and Ginis discloses the limitations of dependent claim 6.  Bonig further discloses the limitations of dependent claim 8
(Original) The method of claim 6 (see rejection of claim 6 above), 
wherein the market data corresponding to the at least one first debt instrument is transmitted together with the at least one order to the at least one counterparty.((Bonig) in at least para 0039, para 0049-0050, para 0052, para 0056, para 0061, para 0068, para 0071, para 0075, para 0317)
In reference to Claim 15:
The combination of Bonig and Wallman discloses the limitations of independent claim 10.  Bonig further discloses the limitations of dependent claim 15

In reference to Claim 16:
The combination of Bonig, Wallman and Weston discloses the limitations of dependent claim 15.  Bonig further discloses the limitations of dependent claim 16
Device claim 16 corresponds to method claim 7.  Therefore, claim 14 has been analyzed and rejected as previously discussed with respect to claim 7
In reference to Claim 17:
The combination of Bonig, Wallman and Weston discloses the limitations of dependent claim 15.  Bonig further discloses the limitations of dependent claim 17
Device claim 17 corresponds to method claim 8.  Therefore, claim 17 has been analyzed and rejected as previously discussed with respect to claim 8
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697